Citation Nr: 0502186	
Decision Date: 01/28/05    Archive Date: 02/07/05

DOCKET NO.  00-24 568A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Richmond, 
Virginia


THE ISSUE

Entitlement to payment or reimbursement for unauthorized 
medical expenses incurred in connection with treatment at the 
Mary Washington Hospital, Fredericksburg, Virginia, From 
December 7, 1999, December 10, 1999.


REPRESENTATION

Appellant represented by:	To be clarified


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel



INTRODUCTION

The veteran had active service from August 1971 to October 
1972 and from January 1974 to October 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an adverse decision of the VA Medical 
Center (VAMC) in Richmond, Virginia.  The veteran currently 
seems to live in North Carolina, but the Roanoke, Virginia 
Regional Office (RO) has jurisdiction of the claims file, and 
will be involved, apparently, in straightening up the 
representation issues set out below.

The basis for the veteran's claim for reimbursement of 
unauthorized medical expenses is that medication prescribed 
by the VA Medical Center in Washington, DC, triggered 
intestinal bleeding which necessitated his emergency 
treatment.  The Board notes that the Medical Center in 
Richmond, Virginia, referred that matter to the Medical 
Center in Washington, DC, and informed the veteran of that 
referral.

In his substantive appeal, the veteran requested a Board 
Hearing, and one was scheduled for December 3, 2003.  It is 
noted in administrative documents at the Board that a 
December 2003 hearing was "cancelled" by the veteran's 
representative when it was indicated that the veteran was ill 
and would be unable to appear at a hearing.  There is, as set 
out below, a problem with representation, however, there has 
been no subsequent request for a hearing from the veteran, so 
it is currently understood that there is no request for a 
hearing.  If he desires a hearing be scheduled as to either 
of these issues, he should make the request while the case is 
undergoing remand development.

This appeal is REMANDED to the VA Medical Center in Richmond, 
Virginia.  

(The issue concerning termination and waiver of an 
overpayment of pension benefits will be the subject of a 
separate remand of the same date.)



REMAND

As is set out in the other REMAND, clarification of 
representation is needed.  The veteran has been represented 
by several different service organizations and a private 
attorney during the pendency of these claims.  
Administratively, Board records show him to be represented by 
The American Legion.  When the RO sent the case to the Board 
the power of attorney appeared to be to the Virginia 
Department of Veterans Affairs (VDVA).  Most recently, he has 
submitted a power of attorney to the North Carolina 
Department of Veterans Affairs (NCDVA).  That organization 
has had no chance to review the claims file.  Currently the 
Roanoke, Virginia, RO has jurisdiction of the claims file, 
but would not have on site a representative of the NCDVA.  
Thus, arrangements must be made to forward the records to 
that group, or to change the RO that has jurisdiction of the 
instant claim.

In the initial review of this case, the Board notes that a 
statement of the case (SOC) was issued in October 2000, 
apparently by the VAMC.  The Board further notes the first 
page of another "SOC" dated in December 2000 is on file.  
Although there is no cover letter for this document, and it 
is not titled as a supplemental SOC (SSOC), it still raises 
the prospect of existing documentation which is not included 
in the case file.  Further the October SOC makes reference to 
documents that are not on file in the claims file.  The fact 
that this particular issue was transmitted to the Board in 
the veteran's regular RO file increases the Board's concern 
that perhaps not all evidence relevant to the issue of 
payment of medical expenses are included in the case file.

Accordingly, the case is REMANDED for the following:

1.  The Medical Center at Richmond, 
Virginia, should locate the entire 
Medical Administrative Services (MAS) 
File, and any sub-files or folders on 
the issue appealed are submitted to the 
Board.  Please insure that all documents 
of record are included in the file(s) 
returned to the Board.  The Medical 
Center should coordinate with the AMC to 
ensure that any original documents 
related to the medical expenses issue 
are returned to the Medical Center for 
inclusion in the MAS file(s).

2.  After all records are located the 
VAMC should await notice from the RO as 
to the appellant's chosen 
representative.  If there is no timely 
contact, VAMC should contact the RO for 
determination of the representative.  
Once determined, the matter should be 
forwarded to the representative for an 
opportunity to present an argument on 
this issue.

3.  Thereafter, and after all of the 
above is completed, the Medical Center 
review the case file for completeness.  
To the extent that any benefit sought on 
appeal remains denied, issue the veteran 
(and his representative) a SSOC and, if 
all is in order, return the case to the 
Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
agency of original jurisdiction.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



